DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a pool entry warning apparatus comprise a pool housing having a first portion forming an angle with a second portion thereby facilitating said pool housing to be positioned on an edge of a swimming pool; a motion sensor; a thermal sensor; a camera; wherein the said thermal sensor being positioned spaced below said motion sensor, and said camera being positioned laterally spaced from said thermal sensor; said camera and said thermal sensor are positioned in a first plane (horizontal), said thermal sensor and said motion sensor being positioned within a second plane (vertical), said first plane being perpendicular to said second plane; an outdoor remote unit positioned in an area adjacent to the swimming pool; a wireless base unit being positionable within a building; wherein said outdoor remote unit and a wireless base unit emitting an audible alarm when said motion sensor senses motion to alert a caregiver. The closest prior arts, Hatherell et al. (Pub # US 2005/0035866 A1), Rogers et al. (Pub # US 2019/0287378 A1), Bennett et al. (US Patent #6,157,304), and Brox (US Patent #5,023,593). Hatherell et al. disclose a water safety device comprises a sub-surface pressure sensing consisting of a piezo electric transducer located between a sealed chamber and an open chamber that allows water to enter through vents, when changes in water pressure will result in a flexing of the piezo electric transducer providing a detectable output to the processor unit, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687